Exhibit 10.53

KOPPERS INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN I

As Amended and Restated

Effective as of

January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I TITLE AND EFFECTIVE DATE

   1

Section 1.01

 

Title

   1

Section 1.02

 

Effective Date; Grandfathered Benefits

   1

ARTICLE II DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENT

   2

Section 2.01

 

Actuarial Equivalent

   2

Section 2.02

 

Beneficiary

   2

Section 2.03

 

Board of Directors

   2

Section 2.04

 

Code

   2

Section 2.05

 

Committee

   2

Section 2.06

 

Company

   2

Section 2.07

 

Earliest Retirement Date

   2

Section 2.08

 

Executive

   2

Section 2.09

 

Normal Form

   2

Section 2.10

 

Participant

   2

Section 2.11

 

Plan

   3

Section 2.12

 

Plan Year

   3

Section 2.13

 

Retirement

   3

Section 2.14

 

Retirement Benefit

   3

Section 2.15

 

Retirement Plan

   3

Section 2.16

 

Retirement Plan Benefit

   3

Section 2.17

 

Separation from Service

   3

Section 2.18

 

Specified Employee

   3

Section 2.19

 

Termination of Employment

   3

ARTICLE III ELIGIBILITY

   4

Section 3.01

 

Participation

   4

ARTICLE IV RETIREMENT BENEFITS

   5

Section 4.01

 

Retirement Benefit

   5

ARTICLE V DISTRIBUTION

   6

Section 5.01

 

Distribution of Retirement Benefit

   6

Section 5.02

 

Vesting of Retirement Benefit

   7

Section 5.03

 

Withholding for Taxes

   7

ARTICLE VI BENEFICIARY

   8

Section 6.01

 

Beneficiary Designation

   8

Section 6.02

 

Proper Beneficiary

   8

Section 6.03

 

Minor or Incompetent Beneficiary

   8

ARTICLE VII ADMINISTRATION OF THE PLAN

   9

Section 7.01

 

Majority Vote

   9

Section 7.02

 

Finality of Determination

   9

Section 7.03

 

Certificates and Reports

   9

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

Section 7.04

 

Indemnification and Exculpation

   9

Section 7.05

 

Expenses

   9

ARTICLE VIII CLAIMS PROCEDURE

   10

Section 8.01

 

Written Claims

   10

Section 8.02

 

Denied Claim

   10

Section 8.03

 

Review Procedure

   10

Section 8.04

 

Committee Review

   10

Section 8.05

 

Legal Action

   10

ARTICLE IX NATURE OF COMPANY’S OBLIGATION

   11

Section 9.01

 

Company’s Obligation

   11

Section 9.02

 

Creditor Status

   11

ARTICLE X MISCELLANEOUS

   12

Section 10.01

 

Written Notice

   12

Section 10.02

 

Change of Address

   12

Section 10.03

 

Merger, Consolidation or Acquisition

   12

Section 10.04

 

Amendment and Termination

   12

Section 10.05

 

Nontransferability

   12

Section 10.06

 

Legal Fees

   12

Section 10.07

 

Applicable Law

   13

Section 10.08

 

Compliance with 409A

   13

 

-ii-



--------------------------------------------------------------------------------

KOPPERS INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN I

The purpose of the Koppers Inc. Supplemental Executive Retirement Plan I
(formerly named the Koppers Industries, Inc. Retirement Income Restoration Plan)
is to permit select members of management and highly compensated employees to
supplement retirement benefits payable from the Retirement Plan for Koppers Inc.
(the “Retirement Plan”).

ARTICLE I

TITLE AND EFFECTIVE DATE

Section 1.01 Title. This plan shall be known as the Koppers Inc. Supplemental
Executive Retirement Plan I (hereinafter referred to as the “Plan”).

Section 1.02 Effective Date; Grandfathered Benefits. The original effective date
of this Plan was January 1, 1991. The Plan, as hereby amended and restated,
shall be effective as of January 1, 2009. The Plan as amended and restated
applies only to a Participant’s Retirement Benefit that accrued on or after
January 1, 2005, or Retirement Benefit that accrued prior to that date but was
not fully vested on December 31, 2004. The Plan preceding this amendment and
restatement applies to any Retirement Benefit that accrued and was vested prior
to January 1, 2005 (“Grandfathered Benefits”); provided that any increase in the
value of any subsidy with respect to Grandfathered Benefits payable upon
retirement prior to the Retirement Plan’s Normal Retirement Date that accrues or
increases as the result of service after December 31, 2004 shall not be treated
as Grandfathered Benefits.

 

-1-



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENT

As used herein, the following words and phrases shall have the meanings
specified below unless a different meaning is clearly required by the context:

Section 2.01 Actuarial Equivalent. “Actuarial Equivalent” shall mean a benefit
having the same actuarial value as the benefit it replaces, determined using the
same assumptions and methods as are used for determining an actuarial equivalent
benefit under the Retirement Plan.

Section 2.02 Beneficiary. “Beneficiary” shall mean the person or persons or the
estate of a Participant entitled to receive any benefits under this Plan.

Section 2.03 Board of Directors. “Board of Directors” shall mean the Board of
Directors of the Company.

Section 2.04 Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time. Any reference to a particular Code section shall
include any provision which modifies, replaces or supersedes it.

Section 2.05 Committee. “Committee” shall mean the Pension Committee of the
Retirement Plan, which shall manage and administer the Plan.

Section 2.06 Company. “Company” shall mean Koppers Inc., its successors, and any
organization into which or with which the Company may merge or consolidate or to
which all or substantially all of its assets may be transferred. Where the
context so requires, references to “Company” shall refer to Koppers Industries,
Inc. as predecessor to Koppers Inc.

Section 2.07 Earliest Retirement Date. “Earliest Retirement Date” shall mean the
earliest date as of which the Participant would be eligible to commence the
receipt of his Retirement Plan Benefit, whether or not he elects to commence
receipt of such Retirement Plan Benefit as of such date.

Section 2.08 Executive. “Executive” shall mean any member of management or
highly compensated employee who is eligible to participate in the Retirement
Plan.

Section 2.09 Normal Form. “Normal Form” shall mean the normal form of
distribution of the Participant’s Retirement Benefit under the Retirement Plan
(i.e., a single-life annuity for an unmarried Participant or a joint and 50%
survivor annuity for a married Participant).

Section 2.10 Participant. “Participant” shall mean an Executive who is
participating in the Plan.

 

-2-



--------------------------------------------------------------------------------

Section 2.11 Plan. “Plan” shall mean the Koppers Inc. Supplemental Executive
Retirement Plan I, as described in this instrument, as amended from time to
time.

Section 2.12 Plan Year. “Plan Year” shall mean the calendar year.

Section 2.13 Retirement. “Retirement” shall mean a Participant’s Separation from
Service at a time when the Participant is eligible to commence immediately his
Retirement Plan Benefit.

Section 2.14 Retirement Benefit. “Retirement Benefit” shall mean a Participant’s
Retirement Benefit as provided under Section 4.01.

Section 2.15 Retirement Plan. “Retirement Plan” shall mean the Retirement Plan
for Koppers Inc., as amended from time to time.

Section 2.16 Retirement Plan Benefit. “Retirement Plan Benefit” shall mean the
accrued retirement benefit payable to the Participant under the Retirement Plan.

Section 2.17 Separation from Service. “Separation from Service” shall mean a
Participant’s separation from service with the Company within the meaning of
Code Section 409A. A Separation from Service occurs when the facts and
circumstances indicate that the Company and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of services the Participant would perform after such date would
permanently decrease to no more than 20% of the average level of services
performed over the immediately preceding 36-month period (or, if shorter, the
entire period of the Participant’s employment by the Company).

Section 2.18 Specified Employee. “Specified Employee” shall have the meaning set
forth in Section 1.409A-1(i) of the Treasury Regulations issued under Code
Section 409A.

Section 2.19 Termination of Employment. “Termination of Employment” shall mean a
Participant’s Separation from Service as a regular employee of the Company,
other than Retirement.

Titles of the Articles of this Plan are included for ease of reference only and
are not to be used for the purpose of construing any portion or provision of
this Plan document. Wherever the context so requires, masculine pronouns include
the feminine and singular words shall include the plural.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

Section 3.01 Participation. Any individual who is a participant in the
Retirement Plan and whose Annual Salary (as defined in the Retirement Plan) for
any plan year beginning on or after January 1, 1989 exceeded the limitations
imposed by Section 401(a)(17) of the Internal Revenue Code shall be eligible to
be a Participant in this Plan; provided, that no Executive hired or rehired
after December 31, 2006 became a Participant in this Plan after December 31,
2006, and the Retirement Benefit of any Participant in the Plan as of
December 31, 2006 was frozen on such date and will not thereafter increase.

 

-4-



--------------------------------------------------------------------------------

ARTICLE IV

RETIREMENT BENEFITS

Section 4.01 Retirement Benefit. A Participant shall be entitled to a Retirement
Benefit under this Plan if his Retirement Plan Benefit is less than such benefit
would have been if the definition of “Annual Salary” in the Retirement Plan did
not exclude, for years beginning with 1989 and ending with 2006, compensation in
excess of the Section 401(a)(17) Limit. In such case, the Participant’s
Retirement Benefit shall be equal to the difference between his actual
Retirement Plan Benefit and the Retirement Plan Benefit to which he would have
been entitled under the Retirement Plan if such compensation in excess of the
Section 401(a)(17) Limit had been included (provided, that this Plan as amended
and restated effective January 1, 2009 shall apply only to the Participant’s
Retirement Benefit that is not a Grandfathered Benefit).

 

-5-



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION

Section 5.01 Distribution of Retirement Benefit. Except as otherwise elected in
accordance with the provisions of this Section 5.01, a Participant’s Retirement
Benefit shall be payable as follows:

(a) Retirement. A Participant’s Retirement Benefit shall commence in the Normal
Form as of the first day of the month following the Participant’s Retirement or,
if the Participant is a Specified Employee on the date of Retirement, as of the
first day of the sixth month following the month in which his Retirement occurs,
unless the Participant elects to receive his Retirement Benefit in an optional
form of payment in accordance with the provisions set forth in Section 5.01(c)
and/or commencing on a different date in accordance with the timing rule set
forth in Section 5.01(d).

(b) Termination of Employment. In the case of a Participant who incurs a
Termination of Employment prior to Retirement, his Retirement Benefit shall
commence in the Normal Form as of his Earliest Retirement Date, or, if the
Participant is a Specified Employee on the date of Termination of Employment, as
of the first day of the sixth month following the month in which his Termination
of Employment occurs if later than his Earliest Retirement Date, unless the
Participant elects to receive his Retirement Benefit in an optional form of
payment in accordance with the provisions set forth in Section 5.01(c) and/or
commencing on a different date in accordance with the timing rule set forth in
Section 5.01(d).

(c) Change in Form of Payment. A Participant may elect, at any time during the
180-day period prior to the date on which benefits would commence under
Section 5.01(a) or Section 5.01(b), as applicable (or prior to any later
commencement date elected under section 5.01(d)) to receive one of the following
forms of payment in lieu of the Normal Form:

(1) A Retirement Benefit payable for the Participant’s life, with no Retirement
Benefit payable after his death.

(2) A reduced Retirement Benefit payable during the Participant’s life with the
provision that after his death 50%, 75% or 100% of the amount payable during the
Participant’s life shall be paid during the life of and to the person nominated
by him as his Beneficiary by written designation, filed with the Committee, when
he elected this option, if such person survives him.

(3) A reduced Retirement Benefit payable for the Participant’s life and a period
certain of 5 years as he shall have selected in writing at the time he elects
this option; provided, that such period certain shall not extend beyond the
joint and last survivor expectancy of the Participant and his Beneficiary.

In each case, the optional form so elected shall be the Actuarial Equivalent of
the Normal Form. In addition, if the Participant is married on the date of
benefit commencement, his

 

-6-



--------------------------------------------------------------------------------

choice of any form of payment other than the Normal Form or an optional form
under (2) above with his Spouse as Beneficiary shall be valid only if he obtains
his Spouse’s written consent in a manner comparable to the analogous consent
requirements applicable under the Retirement Plan.

(d) Change in Timing. A Participant may elect to defer the commencement date of
his Retirement Benefit to a date later than the date specified under
Section 5.01(a) or Section 5.01(b), as applicable, provided that such deferral
of commencement shall only be effective if (i) the election is made not less
than 12 months before the date the Participant’s Retirement Benefit would
otherwise commence, and (ii) payment will commence under the new election no
earlier than the 5th anniversary of the date any payment would otherwise have
been made under Section 5.01(a) or Section 5.01(b), as applicable. Only one such
deferral election shall be permitted under this Plan for each Participant.

Section 5.02 Vesting of Retirement Benefit. A Participant with a vested
Retirement Plan Benefit shall be vested in any Retirement Benefit under
Section 4.01 of this Plan.

Section 5.03 Withholding for Taxes. The Company shall be entitled to withhold
from payments due under the Plan any and all taxes of any nature required by any
government to be withheld from compensation paid to employees.

 

-7-



--------------------------------------------------------------------------------

ARTICLE VI

BENEFICIARY

Section 6.01 Beneficiary Designation. The Beneficiary of a Participant shall be
the Beneficiary designated by the Participant under the Retirement Plan. A
Participant shall have the right to change the Beneficiary by submitting to the
Committee a change of Beneficiary form for the Retirement Plan. However, no
change of Beneficiary shall be effective until acknowledged in writing by the
Company.

Section 6.02 Proper Beneficiary. If the Company has any doubt as to the proper
Beneficiary to receive payments hereunder, the Company shall have the right to
withhold such payments until the matter is finally adjudicated. However, any
payment made by the Company, in good faith and in accordance with this Plan,
shall fully discharge the Company from all further obligations with respect to
that payment.

Section 6.03 Minor or Incompetent Beneficiary. In making any payments to or for
the benefit of any minor or incompetent Beneficiary, the Committee, in its sole
and absolute discretion may make a distribution to:

 

  1) A legal or natural guardian of the minor;

 

  2) Other relative of the minor;

 

  3) A court appointed committee of the minor;

 

  4) Any adult with whom the minor or incompetent temporarily or permanently
resides.

The receipt by a guardian, committee, relative or other person shall be a
complete discharge to the Company and the Committee. Neither the Committee nor
the Company shall have any responsibility to see the proper application of any
payments so made.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION OF THE PLAN

Section 7.01 Majority Vote. All resolutions or other actions taken by the
Committee shall be by vote of a majority of its members, or in writing by all
the members at the time in office if they act without a meeting.

Section 7.02 Finality of Determination. Subject to the Plan, the Committee
shall, from time to time, establish rules, forms and procedures for the
administration of the Plan. Except as herein otherwise expressly provided, the
Committee shall have the exclusive right to interpret the Plan and to decide any
and all matters arising thereunder or in connection with the administration of
the Plan, and it shall endeavor to act, whether by general rules or by
particular decisions so as not to discriminate in favor of or against any
person. The decision, actions and records of the Committee shall be conclusive
and binding upon the Company and all persons having or claiming to have any
right or interest in or under the Plan.

Section 7.03 Certificates and Reports. The members of the Committee and the
officers and directors of the Company shall be entitled to rely on all
certificates and reports made by any duly appointed accountants, and on all
opinions given by any duly appointed legal counsel, which legal counsel may be
counsel for the Company.

Section 7.04 Indemnification and Exculpation. The Company shall indemnify and
save harmless each member of the Committee against any and all expenses and
liabilities arising out of his membership on the Committee. Expenses against
which a member of the Committee shall be indemnified hereunder shall include,
without limitation, the amount of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted, or a proceeding brought or settlement thereof. The foregoing right of
indemnification shall be in addition to any other rights to which any such
member of the Committee may be entitled as a matter of law.

Section 7.05 Expenses. The expenses of administering the Plan shall be borne by
the Company.

 

-9-



--------------------------------------------------------------------------------

ARTICLE VIII

CLAIMS PROCEDURE

Section 8.01 Written Claims. Retirement Benefits shall be paid in accordance
with the provisions of the Plan. The Participant, or a designated recipient or
any other person claiming through the Participant (“Claimant”) shall make a
written request for benefits under this Plan. This written claim shall be mailed
or delivered to the Pension Committee, to the attention of its Secretary.

Section 8.02 Denied Claim. If the claim is denied, in full or in part, the
Committee shall provide a written notice setting forth the specific reasons for
the denial, specific references to the provisions of the Plan on which the
denial is based, a description of any additional material or information
necessary to perfect the claim, and an explanation of why such material or
information is necessary, and appropriate information and explanation of the
steps to be taken if a review of the denial is desired. The written notice shall
be given to the claimant within a reasonable period of time, but not more than
90 days after the receipt of the claim, unless special circumstances require
further time for processing and the claimant is advised of the extension prior
to the expiration of the initial 90-day period. In no event shall the notice be
given more than 180 days after the receipt of the claim.

Section 8.03 Review Procedure. If the claim is denied and a review is desired,
the Claimant shall notify the Committee in writing within sixty (60) days after
receipt of the written notice of denial. In requesting a review, the Claimant
may request a review of the Plan documents, may submit any written issues and
comments, may request an extension of time for such written submission of issues
and comments to the Committee, and may request that a hearing be held, but the
decision to hold a hearing shall be within the sole discretion of the Committee.

Section 8.04 Committee Review. The decision on the review of the denial of a
claim shall be rendered by the Committee within sixty (60) days after the
receipt of the request for review, unless special circumstances require further
time for processing and the applicant is advised of the extension prior to the
explanation of the original 60-day period. In no event shall the decision on
review be rendered more than 120 days after the Committee receives the request
for review . The decision shall be written and shall state, in a manner
calculated to be understood by the claimant, the specific reasons for the
decision including reference to specific provisions of the Plan on which the
decision is based.

Section 8.05 Legal Action. No legal action for benefits under the Plan shall be
brought unless and until the claimant (i) has submitted a written application
for benefits in accordance with Section 8.01, (ii) has been notified by the
Committee that the application is denied, (iii) has filed a written request for
a review of the application in accordance with Section 8.03, and (iv) has been
notified in writing that the Committee has affirmed the denial of the
application; provided, however, that legal action may be brought after the
Committee has failed to take any action on the claim within the time prescribed
by Sections 8.02 and 8.04.

 

-10-



--------------------------------------------------------------------------------

ARTICLE IX

NATURE OF COMPANY’S OBLIGATION

Section 9.01 Company’s Obligation. The Company’s obligations under this Plan
shall be an unfunded and unsecured promise to pay. The Company shall not be
obligated under any circumstances to fund its financial obligation under this
Plan.

Section 9.02 Creditor Status. Any assets which the Company may acquire or set
aside to help cover its financial liabilities are and must remain general assets
of the Company subject to the claims of its creditors. Neither the Company nor
this Plan gives the Participant any beneficial ownership interest in any asset
of the Company. All rights of ownership in any such assets are and remain in the
Company and Participants and their beneficiaries shall have only the rights of
general creditors of the Company.

 

-11-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Written Notice. Any notice which shall be or may be given under
this Plan shall be in writing and shall be mailed by United States mail, postage
prepaid. If notice is to be given to the Company, such notice shall be addressed
to the Pension Committee at: Koppers Inc., 436 Seventh Avenue, Pittsburgh,
Pennsylvania, 15219, marked for the attention of the “Chairman/Pension
Committee” or if notice to a Participant, addressed to the address shown on such
Participant’s employment forms.

Section 10.02 Change of Address. Any party may, from time to time, change the
address to which notices shall be mailed by giving written notice of such new
address.

Section 10.03 Merger, Consolidation or Acquisition. The Plan shall be binding
upon the Company, its assigns, and any successor Company which shall succeed to
substantially all of its assets and business through merger, acquisition or
consolidation. This Plan shall also be binding upon each Participant, his heirs,
executors, successors and assigns.

Section 10.04 Amendment and Termination. The Company retains the sole and
unilateral right to terminate, amend, modify, or supplement this Plan, in whole
or in part, at any time (including retroactive amendments). In the event of any
termination of the Plan or any portion thereof, payment of affected
Participants’ Retirement Benefits shall be made under and in accordance with the
terms of the Plan and any applicable elections, except that the Company may
determine, in its sole discretion, to accelerate payments to all such affected
Participants if and to the extent that such acceleration is permitted under Code
Section 409A.

Section 10.05 Nontransferability. Except insofar as prohibited by applicable
law, no sale, transfer, alienation, assignment, pledge, collateralization or
attachment of any benefits under this Plan shall be valid or recognized by the
Company. Neither the Participant, his spouse, or designated Beneficiary shall
have any power to hypothecate, mortgage, commute, modify, or otherwise encumber
in advance any of the benefits payable hereunder, nor shall any of said benefits
be subject to seizure for the payment of any debts, judgments or alimony
maintenance owed by the Participant or his Beneficiary, or be transferable by
operation of law in the event of bankruptcy, insolvency, or otherwise.
Notwithstanding the foregoing, the Retirement Benefit of a Participant under
this Plan may be assigned in whole or part to an alternate payee under a
domestic relations order, if the Committee determines that such order
constitutes a “qualified domestic relations order” within the meaning of Code
Section 414(p).

Section 10.06 Legal Fees. All reasonable legal fees incurred by any Participant
(or former Participant) or Beneficiary to successfully enforce his valid rights
under this Plan shall be paid by the Company in addition to sums due under the
Plan. Any payment of such fees shall be made no later than the latest date for
permissible reimbursements under Code Section 409A and regulations and rulings
thereunder in order that such payments may not be deemed deferred compensation.

 

-12-



--------------------------------------------------------------------------------

Section 10.07 Applicable Law. This Plan shall be governed by the laws of the
Commonwealth of Pennsylvania, but only to the extent not preempted by relevant
federal law.

Section 10.08 Compliance with 409A. The Plan is intended to comply with the
applicable requirements of Code Section 409A, and will be administered in
accordance with Code Section 409A to the extent that Code Section 409A applies
to the Plan. Notwithstanding any provision in the Plan to the contrary,
distributions from the Plan may only be made in a manner, and upon an event,
permitted by Code Section 409A. If any payment or benefit cannot be provided or
made at the time specified herein without incurring penalties under Code
Section 409A, then such benefit or payment will be provided in full at the
earliest time thereafter when such penalties will not be imposed. To the extent
that any provision of the Plan would cause a conflict with the applicable
requirements of Code Section 409A, or would cause the administration of the Plan
to fail to satisfy the applicable requirements of Code Section 409A, such
provision shall be deemed null and void to the extent permitted by applicable
law.

 

-13-



--------------------------------------------------------------------------------

EXECUTION

The undersigned, pursuant to the approval of the Board, does herewith execute
this Koppers Inc. Supplemental Executive Retirement Plan I, effective as of the
effective date of the Plan specified in Section 1.02 hereof.

 

Koppers Inc. By:  

/s/ Steven R. Lacy

Title:   Senior VP, Administration, General Counsel & Secretary

 

-14-